DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Request for Consideration
This Action is in response to the Request for Consideration filed July 8, 2022.
No claims are amended.
Claims 1-30 are pending.
Terminal Disclaimer
No terminal disclaimer was filed as stated on page 8, the second and third lines from the bottom, of the Response filed 07/08/2022. Accordingly, the double patenting rejections are maintained.
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Applicant argues interpretations of the rejection that are not supported by the Office Action of April 26, 2022. As the Office Action points out, the “at least one visual output component” is identified by reference numeral 390 in Fig. 3 of Crawford. According to Crawford’s disclosure, reference numeral 390 is a control module that may include various controls and indicators (display interfaces) that assist the user in adjusting and monitoring the hearing assistance operation (e.g., column 4, lines 46-62 of Crawford). Thus, the visual output component 390 of Crawford displays a first unit interface (e.g., Figs. 3A-3B, 350) and a second user interface (e.g., Figs. 3A-3B, 352). Contrary to Applicant’s assertion, the same visual output component 390 displays a first and second interface.
It is the position of the Office Action that first interface (sound volume) is displayed when the external sound processor is magnetically coupled to the cochlear implant stimulation unit, and that the second interface (mode of operation) is displayed when the processor is not magnetically coupled to the cochlear implant. Since the visual displays of the instant invention can “take any number of forms” (paragraph [0011] of the originally-filed specification), the Examiner relies on the dictionary definition of “display” (verb: to make evident; noun: a setting or presentation of something in the open view – see https://www.merriam-webster.com/dictionary/display). Dials, knobs and indicators make evident a setting so that someone can see the setting. 
The claims do not state/require that the displays are automatic and dependent on whether or not the external sound processor is magnetically coupled to the cochlear implant stimulation unit.
With respect to Applicant’s argument of claim differentiation re: claim 5, the reference numeral 352 is an indicator/display. Claim 4 adds “a user input component”, which would be means for adjusting the volume by the user, if the indicator/display is a dial, push button, etc. Claim 5 adds that user input component is a push button. That is, instead of a dial, push buttons are used so that volume can be adjusted. That is, the same element is not used as the parenthetical description of the Office Action makes clear.
	Concerning a display that automatically indicates that the external sound processor is magnetically coupled when it is coupled to the cochlear implant system via the magnet and that the external sound processor is not magnetically coupled when the sound processor is not coupled to the cochlear implant system, the Office Action cited US Patent Application Publication Nos. 2014/0135871 to Meskens (see abstract of Meskens), and US 2015/0223539 to Marco where the cochlear implant can include a light/display so that an observer can ascertain whether the cochlear device is operating properly. That is, Meskens teaches automatically determining whether the hearing device is magnetically coupled and Marco teaches providing a display/indicator so that an observer can ascertain whether the cochlear device is operating properly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,437,860 to Crawford et al. (hereinafter referred to as “Crawford”) in view of US Patent Application Publication No. 2008/0288022 to Van der Borght et al. (hereinafter referred to as “Van der Borght”).
Referring to claims 1, 10-11, and 21, Crawford discloses an external sound processor configured to provide sound processing for a cochlear implant stimulation unit implanted in a recipient (e.g., Fig. 1, 130 and column 3, lines 33-41: external components of a cochlear implant system include a sound processor 130), comprising: at least one visual output component (e.g., Figs. 3A-3B, 390); and one or more processors configured to: display a first user interface via the at least one visual output component when the external sound processor is magnetically coupled to the cochlear implant stimulation unit (e.g., Figs. 3A-3B, 350 and column 5, lines 10-18 and 30-35: visual output component 390 has a displayed volume control 350 that the recipient can adjust when the sound processor is physically attached); and display a second user interface via the at least one visual output component when the external sound processor is not magnetically coupled to the cochlear implant stimulation unit (e.g., Figs. 3A-3B, 352 and column 5, lines 30-33: user can select and display the mode best suited to the environment the recipient is in and column 4, line 63- column 5, line 9 when the control module is removable, the user could detach the sound processor and add the removable control module to change the mode), wherein the first user interface is different from the second user interface (element 350 is different from element 352), and wherein the second user interface displays sound processing parameters utilized by the external sound processor when generating stimulation signals for the cochlear implant stimulation unit while coupled to the cochlear implant stimulation unit (e.g., column 5, lines 19-33: user selects between preset modes, which are displayed on visual output component 390, that generate stimulation signals for the cochlear implant).
Crawford differs from the invention of claims 1 and 21 in that it does not expressly disclose 1a) a magnet configured to magnetically couple the external sound processor to the cochlear implant stimulation unit and that the coupling of the sound processor to the cochlear implant is achieved magnetically via the magnet (claim 1) or 1b) a coil configured to inductively link the external sound processor to the cochlear implant (claim 21), and 2) a display on which the user interface operating parameter is displayed (claims 1, 10, and 21). With respect to 1a and 1b, Crawford discloses that its external processor 130 transmits electrical signals to the cochlear implant by electromagnetic induction via transmitter 170 (e.g., column 3, lines 48-51) and Van der Borght teaches, in a related art: hearing system prostheses used with a cochlear implant, that the round headpiece in Fig. 1 of Crawford (indicated as number 170) comprises an antenna coil 38 capable of transmitting signals to a complementary antenna implanted within the recipient and a magnet 39 that is attracted to a complementary magnet implanted within the recipient to retain the antenna coil, during use, in the desired position on the head of the recipient (e.g., paragraphs [0037]-[0040] of Van der Borght).  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the transmitter 170 of Crawford included a coil configured to inductively link the sound processor to the cochlear implant, and the benefits of a magnet configured to magnetically couple the external sound processer to the cochlear implant in view of the teachings of Van der Borght. Consequently, one of ordinary skill in the art would have modified the external processor of Crawford so that its transmitter 170 includes a coil and a magnet in order to maintain the coils’ position during use so that  the electromagnetic induction transmission works properly as taught by Van der Borght that such was a well-known engineering expedient in the cochlear implant art.
As to 2, Van der Borght teaches that its user interface 45 has a visual display device 44 that provides feedback to the recipient or their care giver as to the performance of the hearing prosthesis 40 (e.g., paragraph [0062] of Van der Borght). Accordingly, one of ordinary skill in the art would have recognized the benefits of a display with the visual output component of Crawford in order to provide the recipient and/or care giver with feedback as to parameters selected or changed in view of the teachings of Van der Borght. Consequently, one of ordinary skill in the art would have modified the visual output component to have a display so that the processors can display user selected parameters as a feedback to the user/recipient of a cochlear implant system as taught by Van der Borght, and because the combination would have yielded predictable results.  
With respect to claims 2, 12, and 22,  Crawford in view of Van der Borght teaches the external sound processor of claims 1, 10, and 21, wherein the first user interface indicates a volume setting (e.g., column 5, lines 10-18 and 30-35 of Crawford: visual output component 390 has a volume control 350).  
As to claims 3, 13, and 23, Crawford in view of Van der Borght teaches the external sound processor of claims 1, 10, and 21, wherein the at least one visual output component comprises at least one light emitting diode (e.g., column 5, lines 10-12 of Crawford: visual output component 390 has an LED indicator 354).  
With respect to claims 4, 14, and 24, Crawford in view of Van der Borght teaches the external sound processor of claims 1, 10, and 21, further comprising at least one user input component (e.g., the user inputs the volume control and/or the preset mode that is displayed on the visual output component 390 of Crawford).
As to claims 5, 15, and 25, Crawford in view of Van der Borght teaches the external sound processor of claims 4, 14, and 24, wherein the at least one user input component comprises at least one button (e.g., column 5, lines 11-18 of Crawford: program control 352 can be a push button switch).  
With respect to claims 6, 16, and 26, Crawford in view of Van der Borght teaches the external sound processor of claims 5, 15, and 25, where in the one or more processors are further configured to: alter a first operating parameter of the external sound processor in response to actuation of the at least one button when the external sound processor is magnetically coupled to the cochlear implant stimulation unit via the magnet (e.g., paragraph [0042] of Van der Borght: push button 15 is used to activate the sound processor, once activated, dial 17 can adjust the volume and sensitivity of the speech processor when the sound processor is magnetically coupled to the cochlear implant); and alter a second operating parameter of the external sound processor in response to actuation of the at least one button when the external sound processor is not magnetically coupled to the cochlear implant stimulation unit via the magnet (e.g., paragraph [0042] of Van der Borght: push button 15 is used to activate the sound processor, once activated, push button 15 can change the sound processor program when the sound processor is magnetically coupled to the cochlear implant), wherein the first operating parameter is different from the second operating parameter (first operating parameter is volume and second operating program is program selection), and wherein the second operating parameter is utilized by the external sound processor when generating stimulation signals for the cochlear implant stimulation unit while magnetically coupled to the cochlear implant stimulation unit (the program selection operating parameter is used by the external sound processor to generate stimulation signals). One of ordinary skill in the art would have modified the external processor of Crawford to have a push button that activates the sound processor so that adjustments to operation parameters can be made in view of the teachings of Van der Borght that such was a well-known engineering technique in the cochlear implant art.  
As to claims 7, 17, and 27, Crawford in view of Van der Borght teaches the external sound processor of claims 6, 16, and 26, wherein the first operating parameter is a volume setting (first operating parameter is volume).  
With respect to claims 8, 18, and 28, Crawford in view of Van der Borght teaches the external sound processor of claims 1, 10, and 21, further comprising a transceiver configured to communicate with the cochlear implant stimulation unit (e.g., column 3, lines 46-52 of Crawford: transmitter 170 receives processed electrical signals and transmits these signals to the internal components of the cochlear implant).  
As to claims 19 and  29, Crawford in view of Van der Borght teaches the external sound processor of claims 10 and 21, further comprising at least one microphone (e.g., Fig. 1, 110 and column 3, lines 39-43 of Crawford: external components include a microphone).
With respect to claims 9, 20, and 30, Crawford in view of Van der Borght teaches the external sound processor of claims 1, 10, and 21, further configured to display a third user interface via the at least one visual output component when the external sound processor is not attached to the cochlear implant stimulation unit, wherein the third user interface is the same as the first user interface (e.g., paragraph [0042] of Van der Borght: first interface indicates whether sound processor is activated/ON and also can select the speech/sound processor program being performed by the speech/ processor processor). That is, Van der Borght teaches that a user interface can modify two different operating parameters. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of the same user interface to modify two different operating parameters in view of the teachings of Van der Borght. Consequently, one of ordinary skill in the art could have modified the external processor so that the first user interface activates or turns the sound processor ON and then changes the sound processor program/mode as taught by Van der Borght in order to use a smaller number of buttons or user interfaces.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,643,018 in view of Van der Borght. The claims of the ‘018 patent differ from the claimed invention in that a magnet, a coil, a volume setting, an activation button, and the first and third user interface being the same interface. However, Van der Borght teaches that those elements were well-known engineering expedients in the cochlear implant system as discussed above in paragraph 5 with respect to claims 1, 6, 9, 10, 16, 20-21, 26, and 30. It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘018 patent to have the well-known features of Van der Borght in order to provide a cochlear implant system where the parameters can be modified and the user/recipient has a display to see what the selected parameters are as taught by Van der Borght.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,148,809 in view of Van der Borght. The claims of the ‘809 patent differ from the claimed invention in that a magnet, a coil, a volume setting, an activation button, and the first and third user interface being the same interface. However, Van der Borght teaches that those elements were well-known engineering expedients in the cochlear implant system as discussed above in paragraph 5 with respect to claims 1, 6, 9, 10, 16, 20-21, 26, and 30. It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘809 patent to have the well-known features of Van der Borght in order to provide a cochlear implant system where the parameters can be modified and the user/recipient has a display to see what the selected parameters are as taught by Van der Borght.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,967,176 in view of Van der Borght. The claims of the ‘176 patent differ from the claimed invention in that a magnet, a coil, a volume setting, an activation button, and the first and third user interface being the same interface. However, Van der Borght teaches that those elements were well-known engineering expedients in the cochlear implant system as discussed above in paragraph 5 with respect to claims 1, 6, 9, 10, 16, 20-21, 26, and 30. It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘176 patent to have the well-known features of Van der Borght in order to provide a cochlear implant system where the parameters can be modified and the user/recipient has a display to see what the selected parameters are as taught by Van der Borght.

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/189481 in view of Van der Borght. The claims of the ‘481 patent application differ from the claimed invention in that a magnet, a coil, a volume setting, an activation button, and the first and third user interface being the same interface. However, Van der Borght teaches that those elements were well-known engineering expedients in the cochlear implant system as discussed above in paragraph 5 with respect to claims 1, 6, 9, 10, 16, 20-21, 26, and 30. It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘481 patent application to have the well-known features of Van der Borght in order to provide a cochlear implant system where the parameters can be modified and the user/recipient has a display to see what the selected parameters are as taught by Van der Borght. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792